DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 6-8, 10-12, 20-22, 32-33, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hombsch et al. (Hombsch) (Patent/Publication Number US 2017/0356386). 
	Regarding claims 1 and 35, Hombsch discloses a system (110) for treating exhaust gas comprising: an exhaust gas discharge structure (300, 306) adapted and configured to receive exhaust gas from a source (112) and pass the exhaust gas through the exhaust gas discharge structure (e.g. See Paragraphs [0018 and 0021]); a catalytic exhaust gas treatment device (120) positioned at least partially within the exhaust gas discharge structure, the catalytic exhaust gas treatment device adapted and configured to treat at least one component of the exhaust gas through a catalytic reaction between a catalyst contained within the catalytic exhaust gas treatment device and the at least one component of the exhaust gas (e.g. See Paragraphs [0021-0024]); a first heat exchanger (116) positioned at least partially within the exhaust gas discharge section (304) and upstream of the catalytic exhaust gas treatment device (e.g. See Paragraphs [0018-0019]), the first heat exchanger adapted and configured to remove heat from an exhaust gas passing through the exhaust gas discharge structure by transferring heat to a working fluid (200, 210) passing through and within the first heat exchanger, the working fluid passing through a cooling loop to continuously provide cooling to the exhaust gas during operation of the system for treating exhaust gas, the first heat exchanger being a part of the cooling loop (e.g. See Paragraphs [0020 and 0025-0027]); a second heat exchanger (118) positioned downstream of the first heat exchanger (116) and being in fluid communication with the first heat exchanger, the second heat exchanger adapted and configured to remove heat from the working fluid gained at the first heat exchanger, the second heat exchanger being a part of the cooling loop (e.g. See Paragraphs [0020] The system of working fluid conduits 210 connect the heat exchangers 118, 116, the expander 212, the condenser 214 and the pump 216. In some embodiment, the working fluid conduits 210 circulate the working fluid through conduits to the second heat exchanger 118, to the first heat exchanger 116, to the expander 212, to the condenser 214 and to the pump 216 as shown in FIG. 1.) (e.g. See Paragraphs [0020 and 0025-0027]); and a pump (216) positioned downstream of the second heat exchanger (118) and being in fluid communication with the second heat exchanger, the pump adapted and configured to drive the working fluid through the cooling loop, the pump being a part of the cooling loop (210, 200) (e.g. See Figures 1-7; Paragraphs [0019-0021]).
	Regarding claim 6, Hombsch further discloses wherein the second heat exchanger is a condenser (214) that facilitates a phase change of the working fluid from a gas exiting the first exchanger to at least partially a liquid exiting the second heat exchanger (e.g. See Figures 1-7; Paragraphs [0019-0021]).
	Regarding claims 7, 38, Hombsch further discloses a third heat exchanger (214), the third heat exchanger positioned downstream of the pump and adapted and configured to remove heat from the working fluid (e.g. See Figures 1-7; Paragraphs [0019-0021 and 0025]).
	Regarding claim 8, Hombsch further discloses a bypass (222, 224, 308, 310)  adapted and configured to controllably and selectively permit the working fluid to bypass the third heat exchanger (e.g. See Figures 1-7; Paragraphs [0030-0033]).
	Regarding claim 10, Hombsch further discloses an expansion nozzle (212, 232) positioned downstream of the pump and upstream of the first heat exchanger, the expansion nozzle adapted and configured to expand the working fluid to reduce the temperature of the working fluid prior to the working fluid entering the first heat exchanger (e.g. See Figures 6-7; Paragraphs [0025-0027 and 0055-0056]).
	Regarding claim 11, Hombsch further discloses a bypass expansion nozzle adapted and configured to selectively bypass the expansion nozzle such that at least a portion of the working fluid is expanded by the bypass expansion nozzle rather than by the expansion nozzle (e.g. See Figures 6-7; Paragraphs [0030-0033 and 0055-0056]).
	Regarding claim 12, Hombsch further discloses wherein the bypass expansion nozzle is adapted and configured to expand the working fluid to a greater degree or a lesser degree than the expansion nozzle (e.g. See Paragraphs [0030-0033 and 0055-0056]).
	Regarding claim 20, Hombsch further discloses wherein the working fluid is carbon dioxide, water, an organic fluid, or thermal oil (See Paragraph [0020] ….The system of working fluid conduits 210 can include additional components including, but not limited to, seals which prevent loss of working fluid or which prevent contaminants from entering the working fluid and valves for controlling the flow rate and pressure of the working fluid in the conduits. The working fluid can be an organic or non-organic fluid including, but not limited to, toluene, water/methanol mixture, water/ethanol mixture, water, dodecane, hexamethyldisiloxane.) (e.g. See Paragraphs [0020-0021]).
	Regarding claim 21, Hombsch further discloses wherein the system does not include one or more of a forced draft fan to mix air with the exhaust gas, an induced draft fan to mix air with the exhaust gas, exhaust gas diluted with additional air upstream of the catalytic exhaust gas treatment device for the purposes of cooling the exhaust gas, or exhaust gas diluted with additional air upstream of the second catalytic exhaust gas treatment device for the purposes of cooling the exhaust gas (e.g. See Figures 1-7; Paragraphs [0019-0021 and 0025-0027]).
	Regarding claim 22, Hombsch further discloses a heat recovery system adapted and configured to use heat transferred into the working from the exhaust gas to power a machine, electrical generator (128), or heat a further fluid (e.g. See Paragraphs [0018-0019, and 0045]).
	Regarding claim 32, Hombsch further discloses wherein any of the catalytic exhaust gas treatment devices treats exhaust gas without utilizing a catalyst and operates as a non-catalyst treatment system or utilizing a catalyst in combination with a non-catalyst treatment system (See Paragraph [0040] In some embodiments, a reductant is added to the integrated system 110 and can be, but is not limited to, urea, ammonia or other similar fluids. The reductant is added into the exhaust gases in the conduit 302 prior to the exhaust gases entering the first heat exchanger 116 via a conduit 312. The reductant is added prior to the first heat exchanger 116 to allow the reductant to uniformly mix with the exhaust gases from the ICE 112 prior to entry into the SCR unit 120. In one embodiment, the reductant can be added to the exhaust gases from the ICE 112 via spraying.) (e.g. See Paragraphs [0040-0043]).
	Regarding claim 33, Hombsch further discloses wherein the non-catalyst treatment system comprises one or more of a capture and/or sequestration system, a membrane adapted and configured to remove targeted gas species from the exhaust gas, or a urea injection system (e.g. See Paragraphs [0040-0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-5, 9, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hombsch et al. (Hombsch) (Patent/Publication Number US 2017/0356386) in view of Toi et al. (Toi) (Patent/Publication Number US 2011/0131962).
	Regarding claims 2, 36, Hombsch discloses all the claimed limitation as discussed above except a second catalytic exhaust gas treatment device positioned at least partially within the exhaust gas discharge structure and downstream of the first catalytic exhaust gas treatment device, the second catalytic exhaust gas treatment device adapted and configured to treat at least one component of the exhaust gas through a catalytic reaction between a catalyst contained within the second catalytic exhaust gas treatment device and the at least one component of the exhaust gas.
	Toi teaches that it is conventional in the art, to use a second catalytic exhaust gas treatment device (6) positioned at least partially within the exhaust gas discharge structure (4) and downstream of the first catalytic exhaust gas treatment device (5), the second catalytic exhaust gas treatment device adapted and configured to treat at least one component of the exhaust gas through a catalytic reaction between a catalyst contained within the second catalytic exhaust gas treatment device and the at least one component of the exhaust gas (e.g. See Figures 1-3; Paragraphs [0069-0070 and 0106-0108]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a second catalytic exhaust gas treatment device positioned at least partially within the exhaust gas discharge structure and downstream of the first catalytic exhaust gas treatment device, the second catalytic exhaust gas treatment device adapted and configured to treat at least one component of the exhaust gas through a catalytic reaction between a catalyst contained within the second catalytic exhaust gas treatment device and the at least one component of the exhaust gas of Hombsch, as taught by Toi for the purpose of absorbing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the catalyst emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 
	Regarding claim 3, Toi further discloses wherein the second catalytic exhaust treatment device is adapted and configured to utilize at least one of a different catalyst or a different reactant from the first catalytic exhaust treatment device (e.g. See Figures 1-3; Paragraphs [0069-0070 and 0106-0108]).
	Regarding claim 4, 37, Toi further discloses wherein the first catalytic exhaust treatment device is adapted and configured to treat exhaust gas within a first temperature range and wherein the second catalytic exhaust treatment device is adapted and configured to treat exhaust gas within a second temperature range, the upper bound of the first temperature range being higher than the upper bound of the second temperature range (e.g. See Figures 1-3; Paragraphs [0106-0113]).
	Regarding claim 5, Toi further discloses wherein the system is adapted and configured to control the temperature of the exhaust gas downstream of the first heat exchanger such that the exhaust gas downstream of the first heat exchanger is maintained within a temperature range irrespective of temperature ranges for treating the exhaust gas (e.g. See Figures 1-3; Paragraphs [0115-0131]).
	Regarding claim 9, Toi further discloses wherein the third heat exchanger is adapted and configured to transfer heat to atmosphere by a fan capable of passing air over the third heat exchanger (e.g. See Figures 1-3; Paragraphs [0071-0073]).

Allowable Subject Matter
Claims 13-19, 23-31, 34, and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Seven patents:
	Ikemoto et al. (Pat./Pub. No. US 2011/0083426), Franklin et al. (Pat./Pub. No. US 2008/0302519), Bilancia et al. (Pat./Pub. No. US 2017/0159542), Carstensen et al. (Pat./Pub. No. US 2015/0013328), Geskes et al. (Pat./Pub. No. US 9109532), Gonze et al. (Pat./Pub. No. US 2014/0352279), and Ernst et al. (Pat./Pub. No. US 2012/0036850), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 04, 2022